MANDATE

                                Court of Appeals
                            First District of Texas
                                NO. 01-15-00334-CR

                            NAJMA PARKER, Appellant

                                          V.

                         THE STATE OF TEXAS, Appellee

  Appeal from the 300th District Court of Brazoria County. (Tr. Ct. No. 73,269).

TO THE 300TH DISTRICT                   COURT       OF    BRAZORIA       COUNTY,
GREETINGS:

      Before this Court, on the 10th day of September 2015, the cause upon appeal
to revise or to reverse your judgment was determined. This Court made its order in
these words:
                      This case is an appeal from the final judgment signed by
               the trial court on March 20, 2015. After due consideration, the
               Court grants the appellee’s motion to dismiss the appeal.
               Accordingly, the Court dismisses the appeal.

                     The Court orders that this decision be certified below for
               observance.

               Judgment rendered September 10, 2015.

               Per curiam opinion delivered by panel consisting of Justices
               Keyes, Massengale, and Lloyd.
       WHEREFORE, WE COMMAND YOU to observe the order of our said
Court in this behalf and in all things to have it duly recognized, obeyed, and
executed.




November 23, 2015
Date                                        CHRISTOPHER A. PRINE
                                            CLERK OF THE COURT